Exhibit 99 NATIONAL PATENT DEVELOPMENT CORPORATION TO SELL ITS WHOLLY-OWNED SUBSIDIARY, FIVE STAR PRODUCTS, INC. EAST HANOVER, NJ (November 24, 2009) - National Patent Development Corporation (OTC Bulletin Board: NPDV.OB) today announced that it has signed a definitive stock purchase agreement pursuant to which it will sell all of the issued and outstanding shares of common stock of its wholly-owned subsidiary, Five Star Products, Inc., to The Merit Group, Inc., the parent company of Merit Paint Sundries, LLC d/b/a Lancaster Distributing, a leading paint sundries distributor based in South Carolina, for a cash purchase price of approximately $33 million, as adjusted to reflect changes in Five Star’s outstanding indebtedness and its net results from March 31, 2009 to closing. National Patent anticipates that after adjustment, the purchase price will be approximately $30 million.National Patent anticipates that it will receive approximately $13 million after the required repayment of Five Star’s existing debt and before transaction costs, post-closing adjustments and taxes.The transaction is subject to the approval of the stockholders of National Patent. Harvey Eisen, Chairman and CEO of National Patent, commented, “We are very pleased to make this announcement today of an all cash transaction that realizes the value in Five Star Products for National Patent stockholders.Despite very difficult market conditions, we believe the sale is at a price that fully reflects the strategic value of Five Star.When the transaction closes, it will add substantially to the National Patent treasury which, coupled with the proceeds from our recently consummated land sale, will bring National Patent’s total cash position to over $30 million.We view a strong cash position as a strategic asset that can enable us to react quickly to opportunities arising in the current environment.” The closing of the proposed transaction is anticipated to occur in the first quarter of 2010 and is subject to customary closing conditions and, as noted above, the approval of the transaction by the stockholders of National Patent. The stock purchase agreement contains customary representations, warranties, covenants and indemnification provisions. The National Patent board of directors has unanimously approved the transaction.The transaction is not conditioned upon Merit obtaining financing. Jay Baker, CEO and President of Merit and Lancaster, further commented, “We at Lancaster are excited at the prospect of Five Star Products joining our group.Five Star has developed a reputation over many years foroutstanding customer service in its Northeast and Mid-Atlantic markets, led by Bruce Sherman and supported by an excellent sales force.Five Star’s customers will continue to enjoy the benefits of working with that team made stronger by the combined organizational, systems and procurement advantages of what will be the largest paint sundries distributor in the United States. Our combined organization will offer our vendor partners increased efficiencies in serving our expanded customer base.As the onlynational paint sundries distributor,Lancaster will continue to use all its resources to provide customers, new and old, with the most competitive pricing and service in the industry.” Five Star Products, Inc., a Delaware corporation wholly-owned by National Patent and headquartered in East Hanover, New Jersey, is engaged in the wholesale distribution of paint sundry andhardware products in the Northeast and Middle-Atlantic states with particular strength in the greater New York metropolitan area. Five Star distributes products to approximately 3,000 independent retail dealers, which include paint stores, independent hardwarestores, lumber yards, and do-it yourself centers. Five Star distributes a range of private label products sold under the “Five Star” name.
